
	

114 HR 117 IH: Reclaiming Individual Liberty Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 117
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Garrett introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the mandate that individuals purchase health
			 insurance.
	
	
		1.Short titleThis Act may be cited as the Reclaiming Individual Liberty Act.
		2.Repeal of individual health insurance mandate
			(a)In generalChapter 48 of the Internal Revenue Code of 1986 is hereby repealed.
			(b)Conforming amendments to the Internal Revenue Code of 1986
				(1)Section 36B(c)(2)(B) of such Code is amended to read as follows:
					
						(B)Exception for minimum essential coverageThe term coverage month shall not include any month with respect to an individual if for such month the individual is
			 eligible for minimum essential coverage other than eligibility for
			 coverage described in subsection (g)(1)(C) (relating to coverage in the
			 individual market)..
				(2)Section 36B(c)(2)(C)(i)(I) of such Code is amended by striking (as defined in section 5000A(f)(2)).
				(3)Section 36B(c)(2)(C)(i)(II) of such Code is amended by striking (within the meaning of section 5000A(e)(1)(B)).
				(4)Section 36B(c)(2)(C)(ii) of such Code is amended by striking (as defined in section 5000A(f)(2)).
				(5)Section 36B(c)(2) of such Code is amended by adding at the end the following new subparagraph:
					
						(D)Required contributionFor purposes of this paragraph—
							(i)In generalthe term required contribution means—
								(I)in the case of an individual eligible to purchase minimum essential coverage consisting of coverage
			 through an eligible-employer-sponsored plan, the portion of the annual
			 premium which would be paid by the individual (without regard to whether
			 paid through salary reduction or otherwise) for self-only coverage, or
								(II)in the case of an individual eligible only to purchase minimum essential coverage described in
			 subsection (g)(1)(C), the annual premium for the lowest cost bronze plan
			 available in the individual market through the Exchange in the State in
			 the rating area in which the individual resides (without regard to whether
			 the individual purchased a qualified health plan through the Exchange),
			 reduced by the amount of the credit allowable under this section for the
			 taxable year (determined as if the individual was covered by a qualified
			 health plan offered through the Exchange for the entire taxable year).
								(ii)Special rules for individuals related to employeesFor purposes of clause (i)(I), if an individual is eligible for minimum essential coverage through
			 an employer by reason of a relationship to an employee, the determination
			 under subparagraph (C)(i)(II) shall be made by reference to required
			 contribution of the employee..
				(6)Section 36B of such Code is amended by redesignating subsection (g) as subsection (h) and by
			 inserting after subsection (f) the following new subsection:
					
						(g)Minimum essential coverageFor purposes of this section—
							(1)In generalThe term minimum essential coverage means any of the following:
								(A)Government sponsored programsCoverage under—
									(i)the Medicare program under part A of title XVIII of the Social Security Act,
									(ii)the Medicaid program under title XIX of the Social Security Act,
									(iii)the CHIP program under title XXI of the Social Security Act,
									(iv)medical coverage under chapter 55 of title 10, United States Code, including coverage under the
			 TRICARE program,
									(v)a health care program under chapter 17 or 18 of title 38, United States Code, as determined by the
			 Secretary of Veterans Affairs, in coordination with the Secretary of
			 Health and Human Services and the Secretary,
									(vi)a health plan under section 2504(e) of title 22, United States Code (relating to Peace Corps
			 volunteers), or
									(vii)the Nonappropriated Fund Health Benefits Program of the Department of Defense, established under
			 section 349 of the National Defense Authorization Act for Fiscal Year 1995
			 (Public Law 103–337; 10 U.S.C. 1587 note).
									(B)Employer-sponsored planCoverage under an eligible employer-sponsored plan.
								(C)Plans in the individual marketCoverage under a health plan offered in the individual market within a State.
								(D)Grandfathered health planCoverage under a grandfathered health plan.
								(E)Other coverageSuch other health benefits coverage, such as a State health benefits risk pool, as the Secretary of
			 Health and Human Services, in coordination with the Secretary, recognizes
			 for purposes of this subsection.
								(2)Eligible employer-sponsored planThe term eligible employer-sponsored plan means, with respect to any employee, a group health plan or group health insurance coverage
			 offered by an employer to the employee which is—
								(A)a governmental plan (within the meaning of section 2791(d)(8) of the Public Health Service Act), or
								(B)any other plan or coverage offered in the small or large group market within a State.Such term shall include a grandfathered health plan described in paragraph (1)(D) offered in a
			 group market.(3)Excepted benefits not treated as minimum essential coverageThe term minimum essential coverage shall not include health insurance coverage which consists of coverage of excepted benefits—
								(A)described in paragraph (1) of subsection (c) of section 2791 of the Public Health Service Act, or
								(B)described in paragraph (2), (3), or (4) of such subsection if the benefits are provided under a
			 separate policy, certificate, or contract of insurance.
								(4)Individuals residing outside United States or residents of territoriesAny applicable individual shall be treated as having minimum essential coverage for any month—
								(A)if such month occurs during any period described in subparagraph (A) or (B) of section 911(d)(1)
			 which is applicable to the individual, or
								(B)if such individual is a bona fide resident of any possession of the United States (as determined
			 under section 937(a)) for such month.
								(5)Insurance-related termsAny term used in this section which is also used in title I of the Patient Protection and
			 Affordable Care Act shall have the same meaning as when used in such
			 title..
				(7)Section 162(m)(6)(C)(i)(II) of such Code is amended by striking section 5000A(f) and inserting section 36B(g).
				(8)Subsections (a)(1) and (b)(1)(A) of section 4980H of such Code are each amended by striking section 5000A(f)(2) and inserting section 36B(g)(2).
				(9)Section 4980I(f)(1)(B) of such Code is amended by striking section 5000A(f) and inserting section 36B(g).
				(10)Section 6055(e) of such Code is amended by striking section 5000A(f) and inserting section 36B(g).
				(11)Section 6056(b)(2)(B) of such Code is amended by striking section 5000A(f)(2) and inserting section 36B(g)(2).
				(12)The table of chapters for subtitle D of such Code is amended by striking the item relating to
			 chapter 48.
				(c)Conforming amendments to other laws
				(1)Section 2715(b)(3)(G)(i) of the Public Health Service Act is amended by striking section 5000A(f) and inserting section 36B(g).
				(2)Section 1251(a)(4)(B)(ii) of the Patient Protection and Affordable Care Act is amended by striking section 5000A(f)(2) and inserting section 36B(g)(2).
				(3)Section 1302(e)(2)(B) of the Patient Protection and Affordable Care Act is amended to read as
			 follows:
					
						(B)has a certification in effect for any plan year under this title that—
							(i)the individual’s required contribution (determined on an annual basis) for coverage for the month
			 exceeds 8 percent of such individual's household income for the taxable
			 year described in section 1412(b)(1)(B), or
							(ii)the individual has been determined by the Secretary of Health and Human Services under section
			 1311(d)(4)(H) to have suffered a hardship with respect to the capability
			 to obtain coverage under a qualified health plan..
				(4)Section 1302(e) of the Patient Protection and Affordable Care Act is amended by adding at the end
			 the following new paragraph:
					
						(4)Determination of individual’s required contribution and household incomeFor purposes of this subsection—
							(A)Required contributionThe term required contribution means—
								(i)in the case of an individual eligible to purchase minimum essential coverage consisting of coverage
			 through an eligible-employer-sponsored plan (as defined in section
			 36B(g)(2) of the Internal Revenue Code of 1986), the portion of the annual
			 premium which would be paid by the individual (without regard to whether
			 paid through salary reduction or otherwise) for self-only coverage, or
								(ii)in the case of an individual eligible only to purchase minimum essential coverage described in
			 section 36B(g)(1)(C) of the Internal Revenue Code of 1986, the annual
			 premium for the lowest cost bronze plan available in the individual market
			 through the Exchange in the State in the rating area in which the
			 individual resides (without regard to whether the individual purchased a
			 qualified health plan through the Exchange), reduced by the amount of the
			 credit allowable under section 36B of such Code for the taxable year
			 (determined as if the individual was covered by a qualified health plan
			 offered through the Exchange for the entire taxable year).
								(B)Special rules for individuals related to employeesFor purposes of subparagraph (A)(i), if an individual is eligible for minimum essential coverage
			 (as defined in section 36B(g) of the Internal Revenue Code of 1986)
			 through an employer by reason of a relationship to an employee, the
			 determination under paragraph (2)(B)(i) shall be made by reference to
			 required contribution of the employee.
							(C)IndexingIn the case of plan years beginning in any calendar year after 2014, paragraph (2)(B)(i) shall be
			 applied by substituting for 8 percent the percentage the Secretary of Health and Human Services determines reflects the excess of the
			 rate of premium growth between the preceding calendar year and 2013 over
			 the rate of income growth for such period.
							(D)Household incomeFor purposes of paragraph (2)(B)(i), the taxpayer's household income shall be increased by any
			 exclusion from gross income for any portion of the required contribution
			 made through a salary reduction arrangement..
				(5)Section 1311(d)(4) of the Patient Protection and Affordable Care Act is amended by striking
			 subparagraph (H) and by redesignating subparagraphs (I), (J), and (K) as
			 subparagraphs (H), (I), and (J), respectively.
				(6)Section 1312(d)(4) of the Patient Protection and Affordable Care Act is amended by striking section 5000A(f) and inserting section 36B(g).
				(7)Section 1331(e)(1)(C) of the Patient Protection and Affordable Care Act is amended—
					(A)by striking section 5000A(f) and inserting section 36B(g), and
					(B)by striking section 5000A(e)(2) of such Code and inserting section 1411(a)(4).
					(8)Section 1332(a)(2)(D) of the Patient Protection and Affordable Care Act is amended by striking Sections 36B, 4980H, and 5000A and inserting Sections 36B and 4980H.
				(9)Section 1401(c)(1)(A)(iii) of the Patient Protection and Affordable Care Act is amended by striking section 5000A(f) and inserting section 36B(g).
				(10)Section 1411(a) of the Patient Protection and Affordable Care Act is amended—
					(A)by adding and at the end of paragraph (2),
					(B)by striking sections 36B(c)(2)(C) and 5000A(e)(2); and in paragraph (3) and inserting section 36B(c)(2)(C)., and
					(C)by striking paragraph (4).
					(11)Section 1411(b)(4)(C) of the Patient Protection and Affordable Care Act is amended by striking section 5000A(e)(1)(B) and inserting section 36B(c)(2)(D).
				(12)Section 1411(b) of the Patient Protection and Affordable Care Act is amended by striking paragraph
			 (5).
				(13)Section 1411(e)(4)(B) of the Patient Protection and Affordable Care Act is amended by striking
			 clause (iv).
				(d)Effective dateThe amendments and repeal made by this section shall apply to taxable years ending after December
			 31, 2013.
			
